Citation Nr: 1523836	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether an overpayment of VA compensation in the amount of $4853 was properly created.

2.  Entitlement to waiver of an overpayment of VA compensation in the amount of $4853.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987, March 2003 to March 2004, and March 2007 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), and a May 2012 administrative decision of the Committee on Waivers and Compromises (COWC), in New Orleans, Louisiana.

With regard to the issue of whether an overpayment of VA compensation was properly created, the Veteran requested a videoconference Board hearing, which was scheduled for February 2014 at the RO in New Orleans, Louisiana.  Notice of the date, time, and location of the hearing was sent to the Veteran in December 2013, but he failed to appear.  The Veteran has not requested that the hearing be rescheduled or alleged any good cause for his failure to appear.  Therefore, these matters are ready for decision.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Correspondence, Received July 2013; DRO Hearing Transcript, June 2013; see also Rating Decision, March 2012; Notice of Disagreement, April 2012; Withdrawal of Notice of Disagreement, May 2012.

The issue of entitlement to waiver of an overpayment of VA compensation in the amount of $4853 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran returned to active duty status from March 13, 2007 to July 30, 2010.

2.  For the period from March 13, 2007 to July 30, 2010, the Veteran received VA compensation benefits in the amount of $4853 to which he was not entitled because he returned to active duty status.

3.  In March 2012, the RO discontinued the Veteran's VA compensation payments from March 13, 2007 to July 30, 2010, thereby creating an overpayment of $4853.

4.  The overpayment of VA compensation of $4853 was not solely the result of VA administrative error.


CONCLUSION OF LAW

An overpayment of VA benefits in the amount of $4853 due to the Veteran's active duty status was properly created.  38 U.S.C.A. §§ 5112, § 5304(c) (West 2014); 38 C.F.R. §§ 1.911, 3.501, 3.654, 3.700(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating claims for certain VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). The Court of Appeals for Veterans Claims (Court), however, has consistently held that the VCAA provisions do not apply in validity of debt and waiver of overpayment cases.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (waiver of recovery of overpayments) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).

Nevertheless, the Veteran was provided with notice of the proposed discontinuance of his VA compensation due to his active duty status by way of an April 2011 RO decision, and the Veteran was provided with 60 days to submit evidence.  See 38 C.F.R. § 3.105(h) (2014).  Then, the March 2012 RO decision discontinued the Veteran's VA compensation for that period of active duty status, and the Veteran appealed herein.

II.  Analysis

VA compensation shall not be paid to a person for any period such person receives active service pay.  38 U.S.C.A. § 5304(c) (West 2014).  The effective date of a discontinuance of VA compensation by reason of receipt of active service pay shall be the day before such service began.  38 U.S.C.A. § 5112(b)(3) (West 2014).  If such discontinuance is retroactive, an overpayment is generally created.  See generally 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  However, the effective date of a discontinuance of VA compensation based solely on administrative error or error in judgment shall be the date of last payment - thereby creating no overpayment.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Furthermore, such error contemplates that neither the veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

The Veteran appeals the validity of an overpayment in the amount of $4853.  As explained in greater detail below, the Veteran effectively asserts that the overpayment was solely due to VA administrative error.

By way of background, the Veteran returned to active duty status from March 13, 2007 to July 30, 2010.  At that time, the Veteran's combined rating for all of his service-connected disabilities was 10 percent, effective March 13, 2004.  It is undisputed that the Veteran continued to receive his VA disability compensation at the 10 percent rate (with no dependents at that time) during his active duty status from March 2007 to July 2010.  In April 2011, the RO notified the Veteran that VA became aware of his active duty service during that period, and proposed to discontinue the VA compensation for that period from March 13, 2007 to July 30, 2010.  A March 2012 rating decision notified the Veteran that an overpayment of $4853 was created due to the discontinuance of his VA compensation for March 13, 2007 to July 30, 2010 as a result of his return to active duty status.  The Veteran appealed the validity of the overpayment herein.

The Board emphasizes that it is undisputed that the Veteran was in receipt of both his VA compensation as well as his active duty pay between March 13, 2007 and July 30, 2010.

The Veteran's contention in this case is effectively that the VA compensation payments were made during his active duty status solely due to administrative error.  As explained above, under 38 U.S.C.A. § 5112, compensation payments based solely on administrative error are not deemed "discontinued" until the date of the last erroneous payment - thereby effectively avoiding the creation of any overpayment in the first instance.

The Veteran asserts that in January 2007, he notified VA in writing that he was ordered back to active duty status for March 2007.  The Board notes, however, that this correspondence was never associated with the claims file or otherwise noted as received in 2007.  In July 2013, the Veteran submitted in evidence a letter bearing a date of January 2007 that he testified at the DRO hearing that he mailed to VA in back in January 2007, and which he testified he reprinted from his computer as a form of a copy.  The letter requests that VA discontinue his benefit payments because he was called to return to active duty status effective in March 2007.  The letter references an attached copy of his orders, which orders are dated in March 2007.  Again, the Board emphasizes that the Veteran admits that this letter does not constitute an actual photocopy of previously submitted January 2007 correspondence, but rather, the Veteran testified he reprinted it, and the Board notes it bears an original penned signature.  The Board finds it significant, however, that not only is there no record of receipt of this letter back in January 2007 by VA, but also, the internal inconsistency in the letter regarding the dates - the letter bears a date of January 2007, yet it references an attached photocopy of his orders issued in March 2007 (in the future).  In light of all of the above inconsistencies and oddities, the Board finds the Veteran's assertion and testimony that he mailed this letter to VA back in January 2007 to be not credible.

Regardless, even if the Veteran had notified VA in January 2007 that he was called to return to active duty in March 2007, the Veteran admitted at the DRO hearing that he continued to be in receipt of his VA compensation by direct deposit, but that "I never bother to check my account. . . I didn't look at my account."  In other words, the Veteran asserts that he had no actual knowledge that he was in receipt of the VA compensation during his active duty status.  While this may be so, the Board nevertheless finds that the Veteran "should have known" that he was in receipt of such VA compensation for over three years to which he was not entitled.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  The Board simply finds it unreasonable for the Veteran to not check his bank account for over three years and to then allege ignorance of the erroneous payments.  The Veteran simply should have known of the erroneous payments, and had a duty to notify, or further notify, VA.  Therefore, having found that the Veteran should have known that he was in receipt of the erroneous payments during his active duty status for over three years, the Board concludes that sole administrative error is not shown and, thus, the overpayment was properly created.

In summary, the Board concludes that the overpayment of VA compensation in the amount of $4853 was properly created and constitutes a valid debt.


ORDER

The overpayment of VA compensation in the amount of $4853 was properly created.


REMAND

In April 2012, the Veteran requested a waiver of the overpayment of $4853.  A May 2012 decision of the COWC denied the Veteran's request for a waiver of the debt.  The notification letter with that decision was dated June 8, 2012.  In May 2013, the RO sent a letter to the Veteran informing him that a copy of his notice of disagreement could not be located, and requesting that he resubmit it.  On June 3, 2013, the Veteran sent a new notice of disagreement (stamped received date).  

As shown above, the newly submitted notice of disagreement was filed within one year of the June 2012 notification letter of the COWC decision.  To date, no statement of the case (SOC) has been issued.  Therefore, this matter will be remanded so that the Veteran may be provided with an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is remanded for the following action:

Issue the Veteran an SOC with regard to the issue of entitlement to a waiver of overpayment of VA compensation of $4853 due to return to active duty status. See Notice of Disagreement, June 2013; RO correspondence, August 2012 and May 2013.  This matter should thereafter be returned to the Board only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


